62151: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 62151


Short Caption:GOMEZ (ULISES) VS. STATEClassification:Criminal Appeal - Life - Direct


Lower Court Case(s):Clark Co. - Eighth Judicial District - C265359Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:02/07/2014How Submitted:On Record And Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantUlises J. GomezKaren A. Connolly
							(Karen A. Connolly, Ltd.)
						


RespondentThe State of NevadaCatherine Cortez Masto
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						



14-17324: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


11/20/2012Filing FeeAppeal Filing fee waived.  Criminal.


11/20/2012Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)12-36942




12/10/2012Docketing StatementFiled Docketing Statement Criminal Appeal.12-38813




12/14/2012Notice/OutgoingIssued Notice to Request Transcripts. Due date: 10 days.12-39556




01/07/2013Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: August 7, 2012 and October 9, 2012.  To Court Reporter: Sara Richardson.13-00514




01/09/2013Notice/IncomingFiled Notice of Change of Address of Attorney Karen A. Connolly.13-00906




01/11/2013TranscriptFiled Notice from Court Reporter. Sara Richardson stating that the requested transcripts were delivered.  Dates of transcripts: 08/07/12 & 10/09/12.13-01275




03/28/2013Notice/OutgoingIssued Notice to File Opening Brief and Appendix. Due Date: 15 days.13-09257




04/10/2013BriefFiled Appellant's Opening Brief (Appeal from Judgment of Conviction).13-10647




04/10/2013AppendixFiled Appendix to Appellant's Opening Brief (Volume I of I).13-10648




05/09/2013BriefFiled Respondent's Answering Brief.13-13660




06/04/2013BriefFiled Reply to Answering Brief (Appeal from Judgment of Conviction)13-16391




06/04/2013Case Status UpdateBriefing Completed/To Screening.


02/07/2014Order/ProceduralFiled Order Submitting Appeal for Decision without Oral Argument.14-04106




02/07/2014Case Status UpdateSubmitted for Decision.


05/29/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court EN BANC. Author: Gibbons, C.J. Majority: Gibbons/Pickering/Hardesty/Parraguirre/Douglas/Cherry/Saitta. 130 Nev. Adv. Opn. No. 43. EN BANC14-17324




06/23/2014RemittiturIssued Remittitur.14-20626




06/23/2014Case Status UpdateRemittitur Issued/Case Closed.


07/03/2014RemittiturFiled Remittitur. Received by District Court Clerk on June 26, 2014.14-20626